Los hechos están expresados en la opinión.
El Juez Asociado SR. TTutchisoN,
emitió la opinión del tribunal.
Don Salvador A mill Negroni salió de su casa, en su ba-*813ciencia de café como a las cuatro de la tarde, y como ocho o diez horas después su cadáver fué encontrado dentro ele la misma finca. Su reloj, cuyo cristal estaba roto, se había parado a las 4.40.
Telesforo Rivera Camacho después de haber confesado ser el autor de la muerte de Amill Negroni, fué declarado convicto del' delito de asesinato en primer grado.
Un médico-cirujano declaró sustancialmente lo que signe-. -
“* * # reconoció el cadáver de dicho Sr. Amill Negroni, el cual presentaba las siguientes heridas: tres heridas penetrantes en la parte anterior del tórax y otra herida penetrante en el tórax también pero por la región dorsal; las de la parte anterior eran todas'en el cuarto espacio intercostal, una de ellas, la primera, la más importante,. era situada sobre la región precordial, en el cuarto espacio inter-costal, en dirección oblicua, existía en. la piel y por los burbujas que existían en su contorno, indicios evidentes, seguros, de que la herida había sido producida en vida y que el interfecto había respirado por ella antes de morir. Otra herida al lado de esta misma, en el mismo espacio intercostal, cuarto espacio, paralela a la anterior y al eje del cuerpo; otra herida de la misma índole, penetrante del tórax también, muy cerca, a un centímetro del esternón, rompió casi la articula-ción del esternón con la costilla correspondiente. Y una pequeña herida al lado de esta anterior, pero solamente penetrante de la piel. De modo que son tres penetrantes y una que no penetraba. Una so-bre la región clavicular derecha entre los músculos escalenos muy profunda, era de arriba abajo, de afuera adentro y de arriba a abajo, entre los músculos escalenos. Otra herida incisa le seccionaba todo el lóbulo de la oreja derecha y venía a parar a la apófisis mastoidea.. Otra herida le seccionaba el dorso de la nariz en su parte derecha y casi de la base de esta anterior arrancaba otra que le vaciaba todo el ojo derecho, yéndose a clavar la punta del instrumento en el án-gulo supero-externo de la órbita. Otra herida incisa sobre el parietal derecho, a todo el largo de él, penetrando hasta el hueso, con sección de todos los músculos del epicráneo. Había otra herida punzante sobre la mano derecha en el espacio correspondiente al metaearpiano del dedo anular y del dedo medio, entró por el dorso de la mano el instrumento y salió por la palma de la mano, con desgarre en la palma. Otra herida incisa en la región deltoidea del brazo izquierdo, era poco importante; y en la parte posterior del cuerpo existían una en la región escapular izquierda, penetrante, del tórax, no, ésta no es *814la penetrante, otra más abajo que la anterior, liaeia el ángulo del omoplato muy penetrante, y otra al nivel de la tercera vértebra dorsal, penetrante del tórax. Esas eran las lesiones qué presentaba e'1 cadáver; total catorce heridas, de las cuales, tres de las cuatro que tenía sobre la región precordial, eran mortales por necesidad. Cree que las heridas de la espalda fueron inferidas con anterioridad a las de la parte anterior. De éstas una de ellas era penetrante, pero es probable que ninguna de ellas fuera mortal. La herida de la región dorsal de la mano, entre los metacarpianos correspondientes al anu-lar y al dedo medio era penetrante y salía a la palma de la mano, con desgarre; la herida que vaciaba por completo el ojo derecho arran-caba de la base de la nariz y la punta del instrumento se detuvo en el ángulo supero-externo de la órbita; cree el perito que esas heridas han podido ser inferidas con un puñal inciso-punzante de hoja fina, triangular, sin que pueda precisar el espesor; con el cual pudieron causarse esas heridas sin que se rompiera el puñal, si tenía buen temple y era más ancho en la base.que en la punta. Reconoció el cadáver a las dos de la tarde en el pueblo de Marieao, como a las veinte y cuatro horas de haber ocurrido la muerte * * .
“A repreguntas de la defensa declara que era amigo de Salvador Amill Negroni * * . " Que no puede precisar en absoluto el orden en que las heridas fueron inferidas; que dado el número de heridas, los sitios de éstas, con respecto a si pudo haber una lucha entre el interfecto y su agresor, opina que las primeras heridas fue-ron las de la espalda, que Amill iba huyendo y al sentirse herido de bastante gravedad por la penetrante del tórax, viró para repeler la agresión y entonces recibió las demás, que la primera del frente lo imposibilitó para el resto del ataque; cree que podía ir de espalda porque cualquiera de las heridas del frente que ha explicado, lo imposibilitaban en el acto para cualquiera lucha porque la hemorra-gia tenía que ser espantosa en una herida del corazón; que el tiempo que tardaría en morir, después de recibidas las heridas mortales por necesidad dependería del tiempo que el agresor tardó en darle una a otra las tres mortales aunque tiene formada opinión que dos de las heridas fueron dadas cuando ya el Sr. Amill era muerto, fundán-dose en el carácter de esas heridas; los bordes estaban completa-mente exangües, los tejidos que cortaron ya no parecían carne hu-mana sin jugo muscular y ese es un carácter eficiente, claro, de las heridas dadas después de muerto # * * . Que las heridas dadas por la espalda no eran mortales por necesidad, siendo tres única-mente las heridas mortales * * * .”
*815La opinión de este testigo respecto a que las heridas pri-meramente inferidas fueron las de la espalda no sólo pasó, sin oposición alguna durante el examen directo, sino que fue repetida y detallada al contestar el testigo a preguntas de la defensa. La repregunta, sin embargo, desarrolla con mayor amplitud la total ausencia de razón alguna que pudiera posi-blemente justificar la admisión de la declaración del perito médico sobre este punto de vital importancia, dadas las cir-cunstancias del caso; y en el informe oral en el acto de la vista, el abogado del apelante, que no intervino en el juicio celebrado ante la-corte inferior, hizo hincapié sobre el hecho de no haberse excluido esa prueba de la consideración del jurado como fundamento para la revocación de la sentencia. Puesto que la sentencia no puede sostenerse por otras ra-zones, nosotros meramente sugerimos que en un nuevo juicio debe dejarse libre al jurado para que deduzca sus propias conclusiones en este respecto. 11 E. C. L. págs. 473', see. 7; 591, sec. 19; 592, sec. 20; y 613, sec. 35. Notas, Duncan v. Atchison, F. & S. F. E. Co., 51 L. R. A. (N. S.) 565; 66 Am. Dec. 228; notas, Ferguson v. Hubell, 49 Amer. Dec. 544; Hamann v. Milvaukee Bridge Co., 7 Amer. & Eng. Ann. Cases 458; Dumás v. The State, 49 Southern, 224; State v. Fontenot, 23 So. 634; Knoll v. The State, 12 N. W. 369; People v. Hill, 116 Cal. 562.
Oportunamente se hizo objeción al hecho de que el jura-mento de la acusación dice meramente que ésta se basa en el testimonio do testigos examinados bajo juramento, en vez de cumplir con el requisito específico del artículo 3 del Código de Enjuiciamiento Criminal de que el affidavit del fiscal “será suficiente si en ella se expresa que la acusación se funda en las declaraciones de testigos examinados por él o en las decla-raciones de testigos examinados ante un juez instructor * * ®.” Tal defecto puede subsanarse con tanta facilidad mediante enmienda y aun con más facilidad evitarse siguiendo el estatuto en primer término, tanto más cuando la cuestión se levanta pronta y propiamente en la corte inferior no vemos *816sana razón para que, al insistirse en la suficiencia ele la ale-gación, a pesar de tan obvia irregularidad, se dejase abierta la puerta para una posible revocación en la apelación. Por razón del criterio que sostenemos en este caso parece apenas necesario, por tanto, el considerar los méritos de la cuestión, por aliora. .
El fiscal ele esta corte llama la atención a la estrecha ana-logía que existe entre el presente caso y el de El Pueblo v. Crespo, 21 D. P. R. 300, y expresa serias dudas sobre si existe prue-ba suficiente de la premeditación y deliberación necesaria a sostener una convicción por asesinato en primer grado, a me-nos que la corte considere ciertas circunstancias enumeradas-por él y que aparecen del testimonio que más adelante se ex-pone como suficiente a justificar una confirmación de la sen-tencia apelada.
Aparte de la escueta opinión del perito médico antes men-cionada, la única evidencia directa respecto a lo que realmente ocurrió es la declaración del acusado hecha a diferentes per-sonas en la noche del crimen, y repetida ante el fiscal dos días después en cuya fecha se tomó por escrito. El acusado fue posteriormente llamado por el fiscal por segunda vez, y, des-pués de una detallada y larga relación do sus viajes y expe-riencias que comprendían un período de varios días ante-riores a la tragedia, acompañó a dicho funcionario en un viaje de investigación sobre el mismo terreno, que al parecer no desarrolló contradicción o discrepancia alguna en ningún punto.
El apelante, en la primera de dichas declaraciones última-mente mencionadas, dijo:
“Que llegué a la Hacienda ‘Vega,’ el miércoles, como a las dos. de la tarde y fui a ver a mi hermano León Rivera, que es el capataz, de la Hacienda ‘Vega/ que es del Ledo. Don Salvador Amill. Que-estuve en la casa de mi hermano, y hablé con su mujer Cándida, y como mi hermano venía me fui y tomé y cogí por él camino reali con la idea de ir a procurar unos zapatos del vecino Ramón Cruz; Que un poco más arriba de la casa de mi hermano León y en un ca-*817mino que de la finca sale al camino real, me encontré con el Ledo, y éste al verme me dijo: ‘que como era eso, que venía a sonsacarle la gente’ y me llevó por el camino diciéndome que eso era una poca ver-güenza. de mi parte, y tratándome de malas palabras, diciendo que yo no era más que un indecente, -cuando venía a sonsacarle al her-mano. Que también me decía ‘sinvergüenza,’ ‘hijo de la gran puta,’' y ‘perro,’ ‘tú no eres más que un bruto y un salvaje,’ y entonces yo le contesté que hiciera el favor de no provocarme. Y entonces él se-paró y me tiró un jinquetazo que me cogió en la cara, en el ojo de-recho e hizo el ademán de querer sacar un revólver del bolsillo del gabán derecho, y entonces yo jalé por un cuchillo de dos filos que tenía para mondar chinas y le di un golpe en el pecho, luego otro, y luego otro, y cayó entonces el Ledo, y no sé lo que hice, y seguí dándole golpes. Que dejó al Ledo, en aquel sitio y se marchó para la Hacienda de ‘Collado,’ pero al pasar antes por el fío de la ‘Guava’ lavé una manga de la chaqueta que tenía manchada de sangre. Que no sabe qué hizo del cuchillo. Que llegó a la Hacienda Collado, a la casa de Zoilo Rodríguez, y entonces allí se cambió de ropa. Que también lavó en el río una mancha de sangre que tenía el pantalón. '
“Que la señora de Zoilo Rodríguez, fué la que le dió la ropa que iba a ponerse, y dejó la suya allí.
“Que el hecho con el Ledo, sería allá como a las 3 y media de la tarde, poco más o' menos, que desde el sitio del hecho a la casa de Zoilo Rodríguez, se tardará como una media hora a pie. Que ni antes del hecho, ni después del hecho se encontró con nadie.
“Que de la casa de Zoilo Rodríguez, vino a la casa o estableci-mientos de ‘Collado’ de Don Antonio Sifre y con Francisco Cara-bailo, y se fueron para la Hacienda y allá entonces encontraron a la gente que venía para ver lo que había ocurrido en la Hacienda ‘Vega. ’' Que esta gente eran los peones de la Hacienda ‘Delfina’ de Don Juan Amill. Que se agregó a la comitiva la gente y con los demás empe-zaron a buscar al Ledo, que se decía que no aparecía. Que eso se-ría ya como las ocho de la noche poco más o menos. Que el cadáver fué encontrado por otros que iban un poco más arriba, y lo trasladaron a la casa del Ledo. Que cuando esto ya el declarante estaba preso, pues detuvieron y empezaron a investigar con todo el peonaje de . la finca.
“Que el declarante estaba debajo de -la casa, y estaba al lado de Juan Bonilla y oyeron decir ‘que había aparecido una ropa man-chada de sangre’ y entonces el declarante le dijo a Bonilla, ‘esa es *818la ropa mía.’ Que entonces el Bonilla le dijo ‘pues debes hacerte culpable.’ Y entonces llamaron al guardia Cancel y le dijo ‘que aquella ropa era la suya y que él había sido el autor del hecho. ’ Ma-nifestación que luego repitió delante del Jefe de la Policía, y demás personas que allí estaban.
“Qíue en la hacienda ‘Collado’ le preguntaron, la mujer de Zoilo, ‘qué golpe era el que tenía en la cara,’-y el declarante le contestó, ‘que al pasar el río, había resbalado, caído y se había dado el golpe.' Que igual manifestación le hizo a Don Pepito Sifre, quien le pre-guntó por dicho golpe.
“Que el cuchillo con el que cometió el hecho, no sabe lo que se hiciera, y dicho cuchillo lo compró en Sabana Grande a un transeúnte en diez centavos.
“Que no sabe ni puede explicarse por qué el cadáver del Ledo, presenta heridas en las espaldas, pues ni sabe qué se hizo el cuchillo, mi sabe las heridas que diera.
“Que antes de estos hechos el declarante era arrimado de la finca del Ledo, como un año y medio y se salió de la finca por motivos de una mujer con quien vivía el declarante y que el Ledo, no quería estuviese en la finca.”
La segunda declaración reza en parte como sigue:
“ * * * que fué a la casa de' su hermano, al que no encontró, así como tampoco a su mujer, y casi poco después llegó ésta, es de-cir Cándida y con la que habló preguntándole por su hermano, y que venía a decirle, que se iba para la Guánica a trabajar y vendría de ahí a dos meses. Que está seguro de haber hablado con Cándida. Que de ahí se dirigió para arriba cogiendo la cuesta para ir a la casa de Don Ramón Cruz, para coger los zapatos y entonces fué cuando se encontró con el Ledo, quien le dijo ‘que le estaba sonsacando a los peones y me estuvo provocando de malas palabras, hasta el cami-nito de la entrada de la finca, hasta el sitio en que el Ledo, me agol-peó’ y entonces fué qué hizo uso de su cuchillo.
'“Que antes de llegar a la- casa de su hermano, fué que se tomó las chinas, bajando, que el palo de chinas está a la orilla del camino y está antes de llegar a la,casa de su hermano, bajando. Que estuvo en la casa de. su hermano, dentro, y se asomó por la ventana del cuarto de la- misma, y desde donde se divisa parte del glacis y casa del Ledo.
“Que estuvo en casa de su hermano como a las doce del día, que su cuñada hizo café y cocinó unos guineos.
*819“Preguntado para que diga por qué motivo fué a la casa de su hermano cuando hacía tanto tiempo que no lo veía, contestó que no hacía más que un mes y día que no lo veía. Que el cadáver quedó en el camino pues lo dejó allí, y está seguro que no lo dejó en la rehoya entre los palos.
“Que estuvo hablando con el Ledo, como casi un cuarto de hora antes del hecho.
“Que por la vereda, el Ledo. Amill iba delante y el declarante iba detrás, y cuando llegamos al sitio donde ocurrió el caso, yo le dije ‘que yo no era para’faltarle a él, que yo le respetaba.’ Y entonces fué que él me dió el jinquetazo y me dijo que lo que debía hacer era pegarme un tiro y entonces fué que yo le di. ’ ’
En ninguna ele estas clos manifestaciones existe variación sustancial alguna ele los detalles según los dip el acusado a presencia de varios testigos en la noche en que se encontró el cadáver, y la tínica contradicción directa se halla en la decla-ración de Cándido Cruz, infra, que niega la conversación que menciona el acusado en su segunda entrevista con el fiscal.
Toda la prueba que estimamos necesario exponer sigue a continuación:
“Epifanía Almodovar. — En 22 de diciembre del año próximo pasado vivía en la Hacienda ‘Vega’ de Don Salvador Amill, en el barrio Bucarabones; conoció a Don Salvador Amill, sabe que es muerto porque lo asesinó Telesforo Rivera, no vió el cadáver y sabe que fué Telesforo Rivera porque él declaró en casa de la tes-tigo que lo había asesinado. Yió al interfecto por última vez como a las cuatro de la tarde del 22 de diciembre, lavándose las manos en el comedor; ella vivía en la misma casa; después de lavarse las ma-nos lo vió coger por el camino de la represa, no sabe a donde se dirigía, no llevaba anuas y no volvió a la casa. La declarante conocía al acu-sado, no. lo vió en la hacienda ese día y hacía, un año que se había ido de allí: fué peon de la hacienda, no tuvo disgusto alguno con Amill y no se fué despedido de la finca, sino voluntariamente.
“A repreguntas de la defensa, dijo que no presenció el hecho o el acto por el cual Telesforo Rivera u otra persona diera muerte a Don Salvador Amill Negroni; que lo sabe porque él lo confesó en casa de la testigo, delante de Mr. Arturo Rodríguez el Investigador, Don Mocho Roselló, José Sifre y otros; que a Telesforo Rivera lo habían llevado allí, el Jefe de la Policía le tomó declaración y él volunta-*820ñámente declaró que había asesinado al Ledo. Amill Negroni; no dijo que hubiera tenido lucha, y la testigo no recuerda si Telesforo Rivera elijo allí si el Sr. Amill lo había atacado o si él había atacado al Sr. Amill; que sabe que Telesforo se fue de la finca porque su mu-jercita no quería ir a coger café; que Telesforo no tuvo disgusto al-guno allí con ninguna persona.
“José Sifke Amill. — * '* * Se presentó Telesforo Rivera, el acusado, como a las seis y media de la tarde; traía un golpe, un promon-torio que parecía más bien dado como por una mano que no por un palo o cualquiera otra cosa. El golpe era debajo del ojo derecho, en el pómulo; .que él entró como turbado y unas cuantas mujeres que habían allí le dijeron que por qué no estaba jovial como otros días y dijo que venía muy fatigado de la Guánica Central porque había ido allá a buscar trabajo y no había conseguido nada; entonces la esposa de Antonio' Torres le indicó que eso parecía un jinquetazo y él sufrió una conmoción muy fuerte; después quisieron que tocase la sinfonía y él tocó una sinfonía de boca que tenía allí para divertirse y la tocaba a cada momento, pero que tenían que insistir porque la soltaba; les dijo que había pasado por la finca del Sr. Piovanetti, uno de los jurados del juicio, finca que queda en el centro, la del Sr. Piovanetti a mano derecha y la que era del tío del testigo a mano iz-quierda, que había pasado por allí y había caído en el río, tropezó al vadearlo cayendo a la otra orilla; y había recibido el golpe ese allí pero después el testigo se fijó en las manos porque es lo más natural que una persona que se cae lo primero que tiene que hacer es apoyarse y no encontró eso en él. Traía también mojado el zapato del pie de-recho y parte del ruedo del pantalón; él iba calzado con eso que lia-man Yabucanes; y dijo que había llegado de tres a tres y media de la tarde, pero que había ido a casa de su papá Zoilo Rivera y había en-contrado donde descansar allí.
“ARturo Rodríguez.— * •* * que conoce al acusado, lo vio por la noche en la hacienda del .Ledo. Amill, primero como espectador del hecho y después lo vió arrestado; no lo vió antes y -le consta que dicho acusado hizo manifestaciones con relación al hecho en la casa del Ledo. Amill, en el comedor, a donde lo llevó detenido la policía-, no vió que se ejerciera violencia con él y manifestó que había asesi-nado a Salvador AíRÜI, haciendo esa manifestación completamente voluntaria. Tenía un pequeño guabucho en la cara; no empleó la palabra asesinado, sino dijo que él había sido el autor del crimen; se había encontrado con Don Salvador Amill en la finca, saliendo éste al camino real; que él iba por ese camino, que se había encontrado *821con él, que Don Salvador le Rabia dicho que él le estaba sonsacando los peones, que Don Salvador lo había convidado a-la finca, después que él le contestó que no había tal cosa, que él le sonsacara sus peones, que al llegar a un sitio determinado donde se encontró Don Salvador éste le había dicho que esas eran pocas vergüenzas'.y que le había ame-nazado con darle; que Don Salvador quiso darle con un revólver y entonces él le respondió con una puñalada.
“A repreguntas de la defensa contestó que el acusado hizo esa manifestación en la casa de Don Salvador Ainill, de dos a dos y media de la madrugada, espontáneamente, sin que nadie lo obligara ni lo amenazara; tampoco se le dijo que le convenía declarar para que le saliera menos pena, habiendo el testigo presenciado completamente todas las manifestaciones del acusado; en resumen: que el acusado dijo que Don'Salvador Amill lo había amenazado con un revólver, y le había dado el golpe en el pómulo derecho y que lo había matado porque Amill lo había amenazado con un revólver, y por eso le asestó una puñalada; que el testigo era amigo del Sr. Amill con una amistad no muy íntima, eran vecinos, la amistad databa de tres a cuatro años, no visitaba su. casa con mucha frecuencia pero se veían a menudo.
“Juan Bonilla. — Conoce al acusado que se llama Telesforo Rivera, a quien vió en diciembre del año próximo pasado en casa de Don Antonio Sifre, donde él trabajaba, siendo la última vez que lo vió en casa de Sifre; no lo vió en casa de Don Salvador Amill; el 22 de diciembre referido lo vió por la noche en el glacis de la Hacienda Yega de Don Salvador Amill, donde tuvo una conversación con él entre nueve y diez de la noche de dicho día.22 de diciembre. Des-pués, entre doce y una de la madrugada, estando conversando con él, nos detuvieron, llevándonos a los bajos de la casa; estando allí supe que se encontró al muerto entre una y dos de la madrugada, que habían llevado una ropa llena de sangre, sigue diciendo el tes-tigo, y que entonces se le paró por el lado a Telesforo Rivera y Le dijo: trajeron una ropa llena de sangre, y él le contestó, pues el gabán es mío; entonces el testigo le contestó ¿ el gabán es tuyo ‘I y contestó: aquel gabán de encima, negro, que yo tenía, y’el testigo le replicó: pues entonces tú fuistes el que hiciste el hecho ése y él le contestó: yo mismo fui: el testigo le dijo, pero muchacho ¿por qué tú has hecho eso ? y dijo: porque yo estaba en casa de mi hermano y al despedirme cogí por la cuesta derecho arriba para salir del quemado a la otra hacienda, y él que se subía la cuesta y Don Salvador Amill que desembocaba por un camino de la finca al camino real por donde él subía y cuando se tropezaron lo llamó don Salvador para la finca *822y me dijo a mí que como otras veces él lo había llamado y siempre se iba con él, ese día lo hizo así, yendo por dentro de la finca él le vino con muchas malas palabras, que era un abusador y un atrevido cuando venía a la hacienda a conquistar los peones y también al hermano de él a quien tenía de capataz; que él le guardaba una' consideración y seguida le tiró un puñetazo en el ojo y él se agarró de él y le dijo que se dejara de eso, que el no quería meterse, que cogía el camino y se iba, y el otro le dijo: lo que debo hacer es pegarte un tiro, y se metió la mano en el bolsillo y él creyó que le iba a pegar un tiro y sacó el cuchillo y le !tiró. Que le dijo eso voluntaria y espontáneamente y agregó: yo lo único que debo hacerme es culpable porque ya encon-traron la ropa, averiguaron el caso, y haciéndome culpable no tienen a nadie aquí preso y así me sentencian y yo cumplo la sentencia y más nada; que eso fué entre doce y una de la madrugada en los bajos de la Hacienda Vega. A repreguntas de la defensa, dijo el testigo que cuando hablaba eso con Telesforo Rivera ya habían encontrado el ca-dáver de Amill y que esas manifestaciones fueron en presencia de Francisco Caraballo y otro individuo más, quienes oyeron las ma-nifestaciones ; y no la otra gente porque un rato antes la habían sacado; que cuando Telesforo dijo eso ya estaban ellos detenidos por la po-licía, que Telesforo manifestó que le había dado a Amill porque éste sacó un revólver y le dijo que lo iba a matar; que además en ese mo-mento Telesforo llamó a Cancel, el policía, y le manifestó lo mismo y Cancel lo sacó para arriba. También dijo Telesforo al declarante que Don Salvador le había dado un jinquetazo en un ojo; que el de-clarante vió que Telesforo tenía en el ojo un guabucho algo regular, con el centro bien colorado.
“Aetueo RaCdix. — Entre los detenidos estaba el acusado junto con los demás; después sacaron al acusado de debajo de la casa un po-quito a fuera. Lo dejaron allí revisándolo, entonces el testigo notó que el acusado tenía un ojo descolorado y al preguntarle por el motivo del golpe le contestó que había caído en el río, pero al fijarse que el cutis no estaba roto sino descolorado alrededor del ojo le preguntó, ¿de dónde eres? y contestó que estaba en la Guánica en estos días y había venido por Sabana Grande en aquel mismo día; aceptó la ex--plicación pero se fijó en la ropa que estaba muy limpia y le preguntó dónde se había cambiado de ropa y contestó que no se había cambiado, que con aquella ropa había hecho su viaje; entonces se fijó en el cuello del gabán de la camisa, hizo al guardia bajarle los pantalones para registrarle los pantaloncillos que estaban completamente limpios, no tenían mancha de sudor. Al decirle todo eso contestó que tenía *823toda su ropa en la Guánica y que aquélla la Rabia usado todo el tiempo. Llevaron al individuo a un árbol y entonces fueron donde estaba el cadáver, sitio distante de quince-a veinte minutos a pie, por-que tiene muellísimas vueltas; la distancia debe ser como de kiló-metro y medio de camino de la finca, entre cafetales. Después vol-vieron a la casa, el acusado estaba bajo el agua.
Subieron al acusado a la casa porque él manifestó que quería con-fesar. Dijo que aquellas ropas eran suyas, lo dijo espontáneamente, sin que ninguna persona lo amenazara, pegara o coaccionara. El acu-sado dijo que quería confesar y que la ropa era suya y siguió su con-fesión delante de muchísimos señores; cree que el Jefe le dijo que tu-viera en cuenta que estaba confesando ante muchísimos señor: s y el siguió hablando francamente que había venido a la finca, se había en-contrado con el Ledo, éste le preguntó qué hacía allí y él le contestó que venía a ver a su hermano, de eso vinieron otras palabras, el Ledo, le había dado un golpe, entonces él se cegó y se tiró encima del abo-gado y que verdaderamente no supo lo que hacía; que el Ledo, lo ha-bía amenazado con matarlo; que entonces el testigo le preguntó si llegó a ver el revólver y contestó que no; y que volvió a preguntarle si había hecho algún movimiento y contestó que no y que no había visto ningún revólver; que le dió el golpe en el ojo, quizás dado con un puño suave de un hombre que no está acostumbrado a trabajar es-taba un poquito descolorado.
“Antonio Amill Nbgboni. — Que esa noche además de saber que lo habían matado oyó declarar al acusado y manifestó que él había sido el que había matado a su hermano, que éste iba por el camino con las manos atrás y entonces su hermano se volvió hacia él y le dijo que él estaba sonsacando la gente y en seguida le tiró un golpe y le amenazó con un revólver y entonces él lo hirió; que eso lo confesó el acusado delante del declarante quien vió esa noche al acusado; que éste tenía una contusión en el ojo derecho, una contusión ligera sobre el pómulo y que él al. principio había manifestado que se la había dado con una varilla de café, después dijo que le había picado.una avispa y se había dado un golpe con la mano; que dijo el acusado que el- hermano del declarante se había puesto de frente hacia él y le había dado esa trompada y lo amenazó con el revólver y que entonces él le agredió. “
“Juan Canoed (P. I.). — No tocaron el cadáver, fueron a la casa donde el declarante vió al acusado y lo arrestó en unión de toda la gente que estaba allí, se valió de un número de personas a quienes *824creía incapaces de tal crimen y las puso a custodiar los portones de la casa, a la que entró a preguntar quienes eran los enemigos del in-terfecto; que puso al acusado en una casa de máquina y después que lo sacó y le dijo de dónde venía y vió que la ropa que tenía no le servía, entonces lo amarró y. dió cuenta ál Jefe que llegó como a la hora y le entregó la investigación; que fué a'buscar unas llaves; que sabe que el Jefe ocupó una ropa, que amarró al acusado a un árbol de china para registrarle la ropa; que el acusado le dijo hacía cuatro días se había cambiado de ropa en G-uánica y lo que le infundió sos-pechas porque la ropa le quedaba anchísima y tenía mojados los za-patos que eran de baqueta; que el cadáver estaba en el camino que era estrecho, en una rehoya; que el acusado, estando presente el tes-tigo, en la sala del Ledo, manifestó que quería declarar, que temía de estar sólo y declaró que él había sido el que lo .había asesinado •, que yendo por un camino de una fincarse encontró con el Ledo, tu-vieron palabras y le cayó a puñaladas; que por allí hay un camino no sabe si camino real y de donde entaba el cadáver a ese camino hay como trescientos metros.
“A repreguntas de. la defensa, contestó que al arrestar al gui-sado, éste estaba'nervioso, que no lo llamó voluntariamente para de-clarar sino después de haberle preguntado y estar haciendo bí in-vestigación-; que lo amarró al chino porque temía que se le fuera, te-niendo el testigo la convicción de que él era el matador; que recuerda que el acusado decía que el abogado era su enemigo, que una vez traba-jando allí lo había botado de lá finca; eso se lo contaba al declarante solo en momento que investigaba con él; que el cadáver estaba a la parte de abajo del camino, como a tres varas del camino.
“A preguntas del Sr. Juez contestó, que el acusado hizo otras ma-nifestaciones, delante de él y otras personas, más o menos, sobre lo mismo, que él había sido; que le preguntó delante de Mr. Arturo y dt Don Arturo Rodríguez, siendo entonces que el acusado manifestó lo que ha dicho el testigo.
“A preguntas de la defensa contestó, que el acusado hizo mani-festaciones, una vez al testigo solo y otra en presencia de todos los demás que lo llevaron arriba; que esta vez dijo el acusado: * ■' * no lo recuerda bien el testigo, tendría que refrescar la memoria, pero puede decir .el extracto: en presencia de Don Antonio Amili, Don Arturo Rodríguez, el guardia Quiles; el Jefe, informó que iba por un camino cuando se encontró con el Abogado que quiso hacerlo virar para atrás y que de ahí fué’que surgió la pelea, que él le dió la puñalada y después se cegó y no supo cuantas más le pegó; qué esa noche el acu-*825sado presentaba un cardenal en un ojo y dijo que ese golpe se lo ha-bía dado de una caída en el río, después dijo que lo había sacado en la lucha. A repreguntas del Sr. Juez sobre lo que dijo el acusado arriba en la casa respecto del golpe contestó que cree que en cuanto al golpe en-la casa no dijo nada, no recuerda bien; que no recuerda si cuando confesaba eso esa última vez en presencia de todos, si dijo que el Ledo. Amill le había dado un jinquetazo, no recordando si an-teriormente le había dicho que se había caído en el río y si después que le declaró el crimen le dijo que había recibido un jinquetazo.
CÁNDIDO López (Jefe de la Policía en Majúcao) — El declarante ocupó en casa de Zoilo Bodríguez o sea la Señora Paula Torres una ropa de obrero, o sea un gabán de casimir ordinario mala clase, una camiseta con manchas de guineos, sucia y un pantalón de dril, algo desteñido por el lavado; todas estas ropas estaban sucias y mojadas; el pantalón tenía una mancha de sangre, y otra en el gabán en la manga izquierda, a seis pulgadas del borde; esa ropa era de Telesforo Bivera. El fiscal le muestra un pantalón, una camiseta y un gabán, •y el testigo los reconoce, dice que los ocupó en la casa de Zoilo Bo-dríguez, cuya esposa es Paula Torres; el acusado manifestó en la Hacienda Yega que esa ropa era suya; que fué a buscar esa ropa de la que' nadie le habló y sí por propio indicio, porque sospechó del acu-sado, que sabe que las ropas son del acusado porque el mismo lo con-fesó y las reconoció como suyas voluntariamente en la Hacienda Vega, en presencia del testigo y de los que estaban allí; además manifestó ciue él -fué quien lo mató; primero dijo cuando le cogieron la mpa y él la reconoció, que lo mató porque le salió en el camino y no lo quería dejar pasar para su casa, lo amenazó con un revólver, él cogió miedo, le dió la primera puñalada, y siguió dándole sin saber lo que hacía; que él le dió una trompada, pero primero dijo que el golpe era de una caída en el río y después dijo que era un golpe (pie le había dado el Ledo. Amill; que notó que el acusado presentaba un pe-queño golpe en la cara, en uno de los pómulos; sabe que las manchas que tenía la ropa eran de sangre, porque se veían claras, únicamente por eso.
Paula TORRES. — Conoce al acusado a quien no prestaba ninguna clase de servicio, habiéndole visto en diciembre del año próximo n asado en casa de Don Antonio Sifre; que el acusado llegó a casa de la tes-tigo como a las tres y le dijo que si el flus de él estaba en la casilla o en la casa, que se lo diera para vestirse porque se había caído en el río, se había dado un golpe y estaba entripado; no recuerda el día ni el mes, ni está segura de la hora porque no tenía reloj; que m acu-*826sado se vistió en casa de la declarante y le dejó una chaqueta de ca-simir y un pantalón; le dió unos pantaloncillos del marido de la decla-rante y la ropa que él se quitó no sabe si el policía la trajo para acá, que llegó a su casa umy apurado, sin que pueda-decir por qué, le notó el golpe que llevaba en un cachete de la cara, dijo que se lo. había dado pasando el río; que no llegó a lavar la ropa, la. que estaba medio mojada, la enganchó y allí la encontró la policía, no dejó ningún arma. Se le muestra una ropa y la testigo reconoce que fué la que llevó a su casa el-acusado.
“Zoilo RodRíguez. — Conoce al acusado Telesforo Rivera y a Pauia Torres, que es su señora; en diciembre del año próximo pasado habló con el acusado en casa de Don Antonio Sifre, cree que fué el diez y seis de dicho mes, le dijo, hablándole de la bajura, que estaba buena y se hubiera quedado a trabajar en ella, pero el compañero que tenía no lo acompañó; después le preguntó por un golpe que tenía en una mejilla y le contestó que se lo había dado en el río al resbalar en una piedra; que a la hora de la comida sólo comió dos o tres cucharadas y dijo que iba para la hacienda a ver si Don Pepito lo dejaba dor-mir allá; eso pasó como a las seis de la tarde de un jueves, pero no está seguro; después no lo vió más; fué a su casa porque había dejado una ropa al irse para la bajura. Que lo había dejado allí arreglando, eL día en que se fué para la bajura; que esa ropa la dejó unos días antes de bajar para la Guánica Central y no fué el mismo día que lo vió con el golpe en la mejilla.
“Antonio TORRES. — En diciembre del año próximo pasado vivía en casa de Don Antonio Sifre; conoce al acusado con quien habló por la última vez el día 22 de ese mes en casa de Don Antonio Sifre; que como a las seis de la tarde le vió un golpe en la cara y él le dijo que se lo había dado con una piedra en el río, estuvo en su casa un rato y después salió para la cuchilla, le pidió un gabán prestado y le prestó uno amarillo con unas listitas; que estaba vestido de limpio y le dijo que venía de la Guánica Central.
“Francisco Alameda. — En diciembre del año próximo pasado vi-vía en la Hacienda Vega del Ledo. Amill, conoce al acusado, Telesforo Rivera, y en ese mes lo vió en casa de su compadre Joaquín Noel; eso fué el 22 de noviembre, estando seguro de esa fecha; que ocurrió que él le dijo que si encontraba al Ledo, se podía fastidiar; que él venía de la Guánica Central; el testigo estaba en casa de su compadre Joa-quín y con él venía el acusado, el cual dijo que no había encontrado trabajo; que el acusado tenía un .puñalito de un cabito de cedro, con una empatadura de alambre; que con él se comió tres chinas en el ca-*827mino y se separó de él en casa de sn hermano León Rivera; de modo . que de la casa de Joaquín el testigo fué para la hacienda Yega con el acusado, la casa de León Rivera queda más arriba de los estableci-mientos de Don Salvador Amill, y está en terrenos de éste; llegaron a la casa de León el cual no estaba allí, sólo había dos chiquitos, en el camino el acusado le dijo que el Ledo, era su padre y lo que necesitaba ’lo tenía de él, el testigo le contestó que no le viniera con música por-que el Ledo, a él lo quería mucho pero no quería ver la mujer y él le dijo que si dejaba la mujer esa podía venir a cualquier hora; que de eso haría como un'año o año y medio; que al principio de la época en que el testigo estuvo en la finca de Amill también vivía allí el acusado; que eso de venirle con música, a que se ha referido, se lo dijo porque los dos tenían mal genio y el Ledo. Amill no quería que pasara gente por la finca, que si uno de los peones trabajadores no es-taba trabajando, lo reprendía, mucho más uno que fuera particular y después de eso el acusado se quedó en casa de León Rivera, el testigo se fué para su casa y como a las seis de la tarde le fueron a avisar que el Ledo, se había desaparecido, que fuera a buscarlo, él salió dos veces, no lo encontraron y al poco rato se supo la noticia que se había desaparecido; al preguntarle el Fiscal sobre las propias palabras que manifestó el acusado y que el testigo ha dicho al Fiscal contestó que se encontraba en casa del compadre Joaquín Noel, de allí se dirigie-ron a la casa de León Rivera y en el camino le dijo que si encontraba a Don Salvador Amill se podía fastidiar; el Fiscal le pregunta si no recuerda que él dijo: yo me voy por aquí y si acaso Don Salvador me 'viene con músicas, no salimos muy bien; el testigo contestó que sí, el defensor se opone porque esas son preguntas sugestivas y el Juez re-suelve que debe permitir al testigo recordar. El testigo dice que el acusado dijo eso porque los dos tenían mal genio, y le dijo también que el Ledo, era su padre, que todo lo que necesitaba lo tenía de él.
“A repreguntas dé la defensa, contestó que no llegaron juntos a casa de su hermano, porque el testigo se fué por otro lado, que nunca fué empleado de Amill, que éste cuando el acusado le contó que si .se encontraba con Amill se iban a fastidiar, se lo dijo sencillamente, sin demostrar coraje, y sin ningunas otras palabras de amenaza para Amill, y no sabe que ellos tuviesen antes algún disgusto. A repre-guntas del Fiscal contesta que lo que ha relatado no ocurrió en no-viembre, sino en diciembre, y si dijo el 22 de noviembre fué porque se olvidó; que esa conversación la tuvo con el acusado en el camino real, que se comió las chinas con el puñalito y se lo volvió a guardar.
“CÁNdida Cruz. — Conoce al acusado Telesforo Rivera, quien es *828hermano de su marido; en diciembre del año próximo pasado vivía en casa de Don Salvador Amill y allí vió al acusado que fue a casa de la testigo el día 2 de diciembre, sin que recuerde bien la fecha; que ese día faltó el principal Don Salvador Amill; que ese día no habló con el acusado, pero que sabe que estuvo en casa de ella porque le dejó dicho que había estado y los aguardaba porque era tarde; que la casa de ella queda en la finca de Amill; a la orilla del camino de ella se vé claramente la casa y los establecimientos. ’ ’
En vista del nuevo juicio que ha de celebrarse, preferimos no discutir estas declaraciones ni-expresar nuestra opinión sobre los hechos más allá de la escueta manifestación de nues-tra conclusión de que las circunstancias antes expuestas sin nada más, no demuestran la deliberación y premeditación ne-cesarias a sostener una convicción por el delito de asesinato en primor grado.
La sentencia debe ser revocada y ordenada la celebración de un nuevo juicio.

Revocada la sentencia apelada y ordenada la celebración de un nuevo juicio.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.